NOS. 12-17-00060-CR
                                      12-17-00061-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

NEHEMIAH STEELE, JR.,                           §      APPEALS FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellant, Nehemiah Steele, Jr., appeals his two convictions for evading arrest or
detention. In trial court cause number 007-1590-11, a jury convicted Appellant of evading arrest
or detention with a motor vehicle, enhanced by two prior convictions, in September 2012. He
was sentenced to imprisonment for forty-two years. Also, in September 2012, in trial court cause
number 007-1591-11, Appellant pleaded guilty to evading arrest or detention with a previous
conviction, and received imprisonment for twenty years, to run concurrently. On January 19,
2017, Appellant filed a pro se “notice of out of time appeal for illegal sentence” in both cases.
The notice of appeal was filed with this Court on February 21. On February 22, this Court
notified Appellant that the information received in the appeals failed to show the jurisdiction of
this Court, i.e., there is no final judgment or appealable order. See TEX. R. APP. P. 26.2(a). The
notice warned that, unless the information was amended on or before March 24 to show the
jurisdiction of this Court, the appeals would be dismissed. See TEX. R. APP. P. 37.2, 44.3. This
deadline has passed, and Appellant has neither shown the jurisdiction of this Court nor otherwise
responded to the February 22, 2017 notice.
         In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on September 4, 2012, and he did not file a motion
for new trial. Therefore, his notice of appeal was due to have been filed no later than October 4,
2012. However, Appellant did not file his notice of appeal until January 19, 2017. Because
Appellant’s notice of appeal was not filed on or before October 4, 2012, it was untimely, and this
Court has no jurisdiction over the appeals.
         Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie
v. State, No. 01-16-00738-CR, 2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb.
16, 2017, no pet. h.) (mem. op., not designated for publication) (dismissing for lack of
jurisdiction because appellant could not pursue out of time appeal without permission from court
of criminal appeals). Absent an order from the court of criminal appeals granting Appellant
permission to pursue an out of time appeal, this Court lacks jurisdiction over Appellant’s
appeals. See TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005). Accordingly, we
dismiss Appellant’s appeals for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered March 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 31, 2017


                                        NO. 12-17-00060-CR


                                    NEHEMIAH STEELE, JR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1590-11)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 31, 2017


                                        NO. 12-17-00061-CR


                                    NEHEMIAH STEELE, JR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1591-11)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.